Citation Nr: 0529068	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a psychiatric 
disability as secondary to the appellant's heart disability.

3.  Basic eligibility to receive improved pension benefits 
for the period from April 18, 2002, through April 30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to September 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and May 2002 determinations by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran's claims were remanded by the Board for further 
development in October 2003.  The development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The veteran requested a hearing before a hearing officer at 
the RO.  In April 2002 the veteran failed to report to his 
scheduled hearing without explanation.  He has not requested 
that the hearing be rescheduled.  


FINDINGS OF FACT

1.  The veteran's heart disability developed many years after 
discharge from service and is unrelated to the veteran's 
active service.

2.  The veteran's current psychiatric disability was not 
caused or aggravated by a service-connected disability.

3.  The veteran's countable income for VA purposes, including 
deductions for unreimbursed medical expenses, between April 
18, 2002, and April 30, 2003, was in excess of the 
established income limit.




CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(20054).

2.  A psychiatric disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(20054).

3.  The veteran's countable income from April 18, 2002, 
through April 30, 2003, was excessive for receipt of improved 
disability pension benefits.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of an April 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant has been asked to submit evidence and information 
in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were already decided and 
appealed prior to the April 2004 VCAA notice.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudications, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records and VA treatment records have been 
obtained.  The veteran's private medical records have also 
been obtained.  The veteran has submitted private medical 
records.  The veteran has also submitted income and medical 
expense information.  In May 2005, the veteran stated that he 
had no further evidence to submit and he requested that his 
claims be reviewed by the Board.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claims which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Heart Disability

The veteran maintains that his heart disability resulted from 
his active service.  He and his wife contend that someone 
from the DAV office in Winston-Salem told them that the 
service medical records disclosed the presence of a heart 
murmur in service, which the appellant was never told about; 
and that this heart murmur later contributed to the 
development of bacterial endocarditis in 1987, which 
necessitated the replacement of his aortic valve.  The 
veteran further alleged that copies of the service medical 
records in question were transmitted to VA along with the 
appellant's initial application and were later "trashed" or 
lost by VA.  

The veteran supported his contentions with a May 2000 letter 
from Mr. D.E.B.  Mr. D.E.B. stated that he was present with 
the veteran and a DAV Commander, Mr. F., at the DAV office in 
Jacksonville, North Carolina on September 12, 1997.  He 
asserted that Mr. F. was on the phone with the DAV Regional 
Commander, R.H., and that the Mr. F. noted that he was told 
that the veteran's military records clearly showed a heart 
murmur.  Mr. D.E.B. also stated that he had been present in a 
meeting in Winston-Salem where R.H. explained to the veteran 
how DACOR had trashed that evidence.  

The veteran has also referred to a May 21, 1998, letter from 
R.H. in support of his claim.  This letter notes that the 
"original copy" was apparently "trashed" by DACOR when 
setting up the EP for the original claim.  However, a careful 
review of the letter indicates that R.H. was referring to the 
veteran's original application for benefits being mutilated.  
Furthermore, this letter notes that the veteran's service 
medical records should be requested.  This indicates that the 
DAV had not seen the veteran's medical records prior to May 
1998.

The Board further notes that R.H., who is purported by the 
veteran and by Mr. D.E.B. as having stated that the service 
medical records showing that the veteran had a heart murmur 
had been destroyed, has asserted otherwise.  In an April 2002 
letter, R.H. stated that the only information "trashed" by 
VA, as stated in his May 21, 1998, memorandum, had been a DAV 
cover sheet.  

Furthermore, in a July 21, 2005 Statement of Accredited 
Representative in Appealed Case, in Lieu of VA Form 646, R.H. 
again clarified that at no time had the veteran, or any other 
individual, been advised by him (R.H.) that he had seen any 
notation of a heart murmur in the veteran's service medical 
records.  He went on to state that the document that was 
referred to as having been "trashed" in his memorandum was 
the cover letter for the informal claim.  

Consequently, the Board finds that the preponderance of the 
evidence indicates that a DAV representative did not state 
that service medical records showed that the veteran had a 
heart murmur during service.

The appellant's initial application for VA disability 
benefits was received in October 1997.  As the DAV's May 21, 
1998, memorandum makes clear, the initial application was not 
accompanied by copies of any of the service medical records, 
which were subsequently received in June 1998 from the 
National Personnel Records Center.  The service medical 
records, including the report of the separation medical 
examination of the appellant in August 1953, consistently 
reflect normal clinical evaluations of the heart and vascular 
system without any relevant complaints by the appellant.  The 
report of a post-service medical examination of the appellant 
in November 1957, while he was serving in the reserves, 
likewise reflects no complaints by the appellant or clinical 
findings indicative of a heart murmur or any other 
cardiovascular pathology.  It does not appear that any of the 
service medical records have been lost or "trashed" by the RO 
or anyone else.  

A private physician who wrote in support of the veteran's 
claim in July 2001 reported that he had been told by the 
appellant that an employee of the DAV in Winston-Salem had 
seen the medical records dating from service which indicated 
that the appellant had a heart murmur at that time.  The 
physician stated that he had not seen the veteran's active 
duty military records.  He went on to state that if it were 
true that the veteran had had a heart murmur for many years, 
before 1986, then his episode of bacterial endocarditis in 
1986, after a dental procedure performed without antibiotic 
prophylaxis, was most likely directly related to that pre-
existing heart murmur.  In that case the veteran's cardiac 
disability would seem to be due to service.  The physician 
further stated that the veteran's psychiatric disability 
occurred secondary to the veteran's cardiac disability.

Since it is clear that there were no service medical records 
indicating a heart murmur, the July 2001 medical opinion does 
not support the veteran's claim.  That physician related the 
veteran's heart disability to service only if the medical 
evidence indicated that the veteran developed a heart murmur 
during service, and the medical evidence does not indicate 
such.  There is no medical evidence indicating that the 
veteran had any heart disability during service or for many 
years after the veteran's discharge from service in September 
1953.  The medical evidence shows that the veteran was first 
found to have heart disability in the late 1980's.  The Board 
finds that none of the probative medical evidence relates the 
veteran's current heart disability to the veteran's active 
service.  

Since the veteran did not develop a heart disability during 
service, or for many years after discharge from service, and 
since the most probative evidence indicates that the 
veteran's current heart disability is unrelated to service, 
service connection for a heart disability is not warranted.

Psychiatric Disability

The veteran does not claim, and the record does not show, 
that the veteran had a psychiatric disability during service 
or for many years after discharge from service.  None of the 
probative medical evidence relates the veteran's current 
psychiatric disability to service.  The veteran maintains 
that he is entitled to service connection for a psychiatric 
disability as secondary to his heart disability.  The record 
reveals that the veteran has experienced depression since his 
cardiac surgery in December 1987.  As noted above, the July 
2001 physician stated that the veteran's psychiatric 
disability was secondary to the veteran's heart disability.  
However, service connection has been denied for the veteran's 
heart disability, and service connection is not in effect for 
any other disability.  Accordingly, the veteran is not 
entitled to service connection for a psychiatric disability 
on a secondary basis.  

Improved Pension Eligibility

The veteran claims that he is entitled to VA improved 
disability pension benefits.  His claim for pension benefits 
was received on April 18, 2002.  The RO determined that the 
veteran's countable annual income from April 18, 2002, 
through April 30, 2003, was greater than the maximum 
allowable and denied his claim. 

Pursuant to 38 U.S.C.A. § 1521(a), improved pension is a 
benefit payable by VA to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  The income limits for improved pension 
for a veteran with one dependent was $12,516 effective as of 
December 1, 2001, and was $12,692 effective as of December 1, 
2002.  See 38 C.F.R. § 3.23(a)(3); VA Manual M21-1, Part I, 
Appendix B.  The calculations below are made using the 
highest maximum allowable pension in effect from April 18, 
2002, through April 30, 2003, $12,692.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the maximum annual pension rate, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

On his April 2002 pension application, the veteran reported a 
$211 a month pension from a private company, he reported 
$1245 a month in Social Security benefits, and he reported 
that his wife received $502 a month in Social Security 
benefits.  This resulted in a total annual household income 
of $23,496.

The veteran reported unreimbursed medical expenses from April 
2002 through April 2003 which totalled $3338.   

As noted above, the unreimbursed medical expenses in excess 
of five percent of the maximum annual rate are to be deducted 
from the veteran's countable annual income.  Five percent of 
$12,692 is $635.  Accordingly, the veteran had deductible 
medical expenses of $2703 ($3338-635 = $2703).  

Subtracting the deductible medical expenses from the 
veteran's total annual household income of $23,496, results 
in an annual countable income of $20,793.
Even considering allowable unreimbursed medical expenses, the 
veteran's annual income from April 18, 2002, to April 30, 
2003, far exceeds the maximum annual income limit of $12,692.

The veteran is advised that should his income change in the 
future, or should he incur significant out-of-pocket medical 
expenses, he is encouraged to submit another application to 
the RO for consideration of improved pension benefits.  At 
this time, however, the veteran does not meet the eligibility 
requirements for pension benefits.  




ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a psychiatric 
disability as secondary to the appellant's heart disability 
is denied.

Basic eligibility to receive improved pension benefits for 
the period from April 18, 2002, through April 30, 2003, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


